Exhibit 10.5
SECOND AMENDMENT TO
CONSOLIDATED, AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
AND LOAN DOCUMENTS
          THIS SECOND AMENDMENT TO CONSOLIDATED, AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT AND LOAN DOCUMENTS, dated as of May 20, 2008 (the
“Amendment”), by and between TEXTRON FINANCIAL CORPORATION, a Delaware
corporation (the “Lender”), and SILVERLEAF RESORTS, INC. (formerly known as
SILVERLEAF VACATION CLUB, INC.), a Texas corporation (the “Borrower”).
W I T N E S S E T H:
          WHEREAS, Lender and Borrower are parties to that certain Consolidated,
Amended and Restated Loan and Security Agreement, dated as of February 21, 2007,
as amended by that certain Amendment to Consolidated, Amended and Restated Loan
and Security Agreement and Loan Documents, dated as of October 31, 2007
(collectively, the “Agreement”);
          WHEREAS, Lender has agreed with Borrower to purchase approximately
$40,000,000 of certain asset backed secured notes to be issued by Silverleaf
Finance VI, LLC, a bankruptcy-remote, special purpose entity established by
Borrower (“SFVI”); and
          WHEREAS, in connection with Lender’s purchase of such notes, Lender
and Borrower have agreed to make certain modifications to the Agreement as set
forth herein.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Defined Terms. Except as expressly set forth herein, terms used but not
defined herein shall have the meaning ascribed to such terms in the Agreement.
     2. Acquisition Loan Component. The term “Acquisition Loan Component” is
hereby amended in its entirety to read as follows:
          “Acquisition Loan Component. The Acquisition Loan Component shall be
that portion of the Loan that may be used by Borrower to fund the acquisition of
the Real Property in an aggregate amount not to exceed $10,000,000.00, subject
to the terms and provisions of this Agreement.”
     3. Commitment. The term “Commitment” is hereby amended in its entirety to
read as follows:
          “Commitment. The term “Commitment” shall refer singly to the
obligation of Lender to make a Loan or Loans to Borrower and collectively to all
Loans to be made by Lender to Borrower as provided herein. The maximum aggregate
Commitment of Lender hereunder shall be $100,000,000.00, provided, however,
that: (i) the maximum Commitment of Lender

1



--------------------------------------------------------------------------------



 



with respect to the Acquisition Loan Component shall be $10,000,000.00; (ii) the
maximum Commitment of the Lender with respect to the Inventory Loan Component
shall be $50,000,000.00; (iii) the Maximum aggregate Commitment of Lender with
respect to the Acquisition Loan Component and the Inventory Loan Component shall
be $50,000,000.00; and (iv) the maximum aggregate Commitment of Lender hereunder
shall be reduced by the aggregate of: (x) the outstanding principal balance from
time to time of the Notes purchased by Lender pursuant to the Note Purchase
Documents and (y) an amount equal to ten and one half percent (10.5%) of the
outstanding principal balance of the TFC Conduit Loan from time to time. The
available amount of the Commitment that Borrower may borrow from time to time as
an Advance hereunder shall be determined by Lender on the date of each request
by Borrower for an Advance, but in no event less frequently than the last day of
each month during the Term hereof, based upon the then current aggregate
principal balance on each such determination date of the Loan, the Notes and the
TFC Conduit Loan.”
     4. Interest Rate. The term “Interest Rate” is hereby amended in its
entirety to read as follows:
          “Interest Rate. The Interest Rate on: (i) the Receivable Note shall
bear interest at a variable rate, adjusted as of each Prime Rate Determination
Date, equal to the Prime Rate, determined as of each Prime Rate Determination
Date, but in no event shall the Interest Rate on the Receivable Note be less
than six percent (6.0%) per annum at any time; (ii) the Inventory Note shall
bear interest at a variable rate, adjusted as of each Prime Rate Determination
Date, equal to the Prime Rate, determined as of each Prime Rate Determination
Date, plus one percent (1.0%) per annum, but in no event shall the Interest Rate
on the Inventory Note be less than six percent (6.0%) per annum at any time; and
(iii) the Acquisition Note shall bear interest at a variable rate, adjusted as
of such Prime Rate Determination Date, equal to the Prime Rate, determined as of
each Prime Rate Determination Date, plus three percent (3.0%) per annum, but in
no event shall the Interest Rate on the Acquisition Note be less than eight
percent (8.0%) per annum at any time.”
     5. TFC Conduit Loan. The term “TFC Conduit Loan” is hereby amended in its
entirety to read as follows:
     “TFC Conduit Loan. Shall mean that certain loan facility provided by
Textron Financial Corporation (TFC) to SPV in accordance with the terms of the
Silverleaf Finance II Documents, as evidenced by: (i) the Subordinated Note
dated as of December 19, 2003 in the original principal amount of $66,380,808.54
made by SPV to TFC and (ii) the Subordinated Note dated as of March 28, 2005 in
the original principal amount of $26,333,737.55 made by SPV to TFC, regardless
of whether such notes are now or hereafter held by TFC.”
     6. Section 1 is hereby amended to add the following new definitions:
          “Notes. The term “Notes” shall mean the asset backed secured notes
that are purchased by Lender from SFVI pursuant to the Note Purchase Documents.”

2



--------------------------------------------------------------------------------



 



          “Note Purchase Documents. The term “Note Purchase Documents” shall
mean the documents and agreement, dated as of May 1, 2008, pursuant to which
Lender has purchased or will purchase from SFVI the Notes.”
     7. Section 2.2(c) of the Agreement is hereby amended in its entirety to
read as follows:
          “(c) Acquisition Loan Component. Upon the terms and subject to the
conditions set forth in this Agreement, including, but not limited to,
Section 2.7 hereof, the Lender shall, in its sole and absolute discretion, make
Advances with respect to the Acquisition Loan Component to the Borrower, and the
Borrower may, subject to Lender’s approval, borrow, repay and reborrow from the
Acquisition Loan Component during the Revolving Loan Term in an amount not to
exceed at any time the lesser of (i)[A] with respect to unimproved Real
Property, 70% of the actual cost paid by Borrower for said Real Property; or [B]
with respect to the improved Real Property, 75% of the actual cost paid by
Borrower for such Real Property or (ii) $10,000,000.00; provided, however, that
the fair market value of any such property, as determined by Lender in its sole
discretion based on an acceptable appraisal, shall in each case equal or exceed
such actual costs. Notwithstanding anything in this Section 2.2(c) or
Section 2.2(b) to the contrary, the aggregate amount of all Advances outstanding
from time to time with respect to the Acquisition Loan Component and the
Inventory Loan Component may not exceed, in the aggregate, $50,000,000.”
     8. Section 2.6 is hereby amended in its entirety to read as follows:
          “2.6 Loan Component Ratio. Borrower shall maintain, at all times
during the term of the Loan, a ratio between (a) the average outstanding
principal balance of the Receivable Loan Component for the trailing six
(6) month period and (b) the aggregate average outstanding principal balances of
the Acquisition Loan Component and the Inventory Loan Component for the trailing
six (6) month period of 1 to 1 computed monthly. If the 1 to 1 ratio is not
maintained for any such six month period, and during that same period, the
average outstanding principal balance of the Receivable Loan Component is less
than $50,000,000, Borrower shall pay Lender a fee equal to 1/4% of the
difference between the average outstanding principal balance of the Receivable
Loan Component for such six (6) month period and $50,000,000. Furthermore, if
either: (i) the ratio between the outstanding principal balance of the
Receivable Loan Component and the aggregate outstanding principal balances of
the Acquisition Loan Component and the Inventory Loan Component shall be less
than .5 to 1 at anytime or (ii) the ratio between the outstanding principal
balance of the Receivable Loan Component and the outstanding principal balance
of the Acquisition Loan Component shall be less than 1 to 1 at anytime (each an
“Event of Non Funding”), then Lender shall not be obligated to loan nor shall
Borrower be entitled to borrow any Advance of the Inventory Loan Component or
the Acquisition Loan Component.”
     9. Section 2.7 is hereby amended in its entirety to read as follows:
          “2.7 Maximum Obligation of Textron Financial Corporation Under the
Loan. Borrower acknowledges, agrees and confirms as follows: (i) notwithstanding
anything to the contrary in Section 2.2(b) and 2.2(c) hereof, the aggregate
principal balance of the Acquisition Loan Component and the Inventory Loan
Component shall not exceed

3



--------------------------------------------------------------------------------



 



$50,000,000.00; and (ii) notwithstanding anything to the contrary herein, in any
other Loan Document or in any document evidencing or securing the Receivable
Loan Component, the Inventory Loan Component and/or the Acquisition Loan
Component, Lender shall not be obligated to fund any Advance hereunder, whether
of the Receivable Loan Component, the Inventory Loan Component and/or the
Acquisition Loan Component, that, when taken together with all loans or advances
made by Lender to Borrower under this Agreement, the Receivable Loan Agreement,
and/or the Restated Inventory Loan Agreement and the outstanding principal
balance of the Notes and an amount equal to ten and one-half percent (10.5%) of
the outstanding principal balance of the TFC Conduit Loan, would cause the
aggregate amount of such loans, advances and principal balances to exceed a
maximum aggregate amount of $100,000,000.00. The available amount of the
Commitment that Borrower may borrow from time to time as an Advance hereunder
shall be determined by Lender on the date of such request by Borrower for
Advance, but in no event less frequently than the last day of each month during
the Term hereof, based upon the then current aggregate principal balance as of
each such determination date of the Loan, the Notes and the TFC Conduit Loan.”
     10. The following new Section 2.12 is added:
          “2.12 Minimum Loan Usage Fee. In addition to the interest payable
pursuant to this Agreement, during the Revolving Loan Term Borrower shall pay to
Lender, on the first day of each month, a usage fee equal to the product of: (a)
$100,000,000.00 (less the aggregate average daily outstanding principal balance,
during the immediately preceding month, of the Acquisition Loan Component, the
Inventory Loan Component, the Receivable Loan Component, the Notes and an amount
equal to ten and one-half percent (10.5%) of the average daily outstanding
principal balance, during the immediately preceding month, of the TFC Conduit
Loan) times (b) one quarter percent (.25%).”
     11. Section 7.1w(ii) is hereby amended in its entirety to read as follows:
          “(ii) Marketing and Sales Expenses. As of the last day of each fiscal
quarter, Borrower will not permit the preceding twelve (12) month cumulative
ratio of Marketing and Sales Expenses to the Borrower’s net proceeds from the
sale of Intervals as recorded on the Borrower’s financial statements for the
immediately preceding twelve (12) consecutive months to equal or exceed a ratio
of .60 to 1.”
     12. Section 7.1w(iv) is hereby amended in its entirety to read as follows:
          “(iv) Interest Coverage. The Interest Coverage Ratio for Borrower
shall be at least 1.25:1 calculated quarterly on the last day of each calendar
quarter on a trailing twelve (12) month basis. The term Interest Coverage Ratio
means with respect to any Person on a trailing twelve (12) month basis, the
ratio of (a) EBITDA for such period less capital expenditures as determined in
accordance with GAAP, for such period to (b) the interest expense minus all
non-cash items constituting interest expense for such period.”
     13. Further Documentation. Borrower agrees to execute and deliver to
Lender: any and all additional documentation as Lender may now or hereafter
require in order to effectuate the terms and conditions of this Amendment.

4



--------------------------------------------------------------------------------



 



     14. Effect of Amendment. Except as herein expressly amended, the Agreement
shall remain in full force and effect.
     15. Ratification and Confirmation. Except as herein expressly amended,
Borrower hereby ratifies, confirms, assumes and agrees to be bound by all of
representations, warranties, statements, covenants and agreements set forth in
the Agreement and the other Loan Documents. The Borrower reaffirms, restates and
incorporates by reference all of the representations, warranties, covenants and
agreements made in the Loan Documents as if the same were made as of this date.
The Borrower agrees to pay the Loan and all related expenses, as and when due
and payable in accordance with the Loan Agreement and the other Loan Documents,
and to observe and perform the Obligations, and do all things necessary which
are not prohibited by law to prevent the occurrence of any Event of Default. In
addition, to further secure, and to evidence and confirm the securing of, the
prompt and complete payment and performance by the Borrower of the Loan and all
of the Obligations, for value received, Borrower unconditionally and irrevocably
assigns, pledges and grants to Lender, and hereby confirms or reaffirm the prior
granting to Lender of, a continuing first priority Lien, mortgage and security
interest in and to all of the Collateral, whether now existing or hereafter
acquired. Also, as provided in the Loan Documents, the Loan is and shall be
further secured by the Liens and security interests in favor of Lender in the
properties and interests relating to Additional Eligible Resorts, which now or
hereafter serve as collateral security for any Obligations. On the date of this
Amendment and thereafter upon satisfaction of the requirements for approval by
Lender of Additional Eligible Resorts, Borrower shall record, or cause to be
recorded, such mortgages, deeds of trust, deeds to secure debt, assignments,
pledges, security agreements and UCC Financing Statements in the appropriate
public records of the state in which each Resort is located to further evidence
and perfect the Lender’s Lien on the Collateral. Borrower agrees to deliver or
cause to be delivered by its Affiliates, such mortgages, deeds of trust, deeds
to secure debt, assignments, pledges, security agreements and UCC Financing
Statements as Lender may deem necessary to further evidence and perfect the
Lender’s Lien on the Collateral.
     16. Estoppel. The Loan constitutes valuable consideration to the Borrower,
which consideration is uninterrupted and continuous since the dates on which the
Loan was first made. This Amendment and the other Loan Documents and the Loan
modifications and transactions provided for or contemplated hereunder or
thereunder, shall in no way adversely affect the Lien or perfection or priority
of any Lien of Lender as of the date hereof in and to any Collateral, and are
not intended to constitute, and do not constitute or give rise to, any novation,
cancellation or extinguishment of any of Borrower’s Obligations existing as of
the date hereof to Lender, or of any interests owned or held by Lender (and not
previously released) in and to any of the Collateral; it being the intention of
the parties that the transactions provided for or contemplated herein shall be
effectuated without any interruption in the continuity of the value and
consideration received by Borrower, and of the attachment, perfection, priority
and continuation in favor of Lender in and to all Collateral and proceeds.
     17. Loan Documents. This Amendment shall amend, without the necessity of
any further agreements, all Loan Documents as of the date hereof to reflect the
decrease of the Acquisition Loan Component from $20,000,000.00 to
$10,000,000.00.

5



--------------------------------------------------------------------------------



 



[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed on their behalf as of the day and year first written above.

                  Witnessed By:       TEXTRON FINANCIAL CORPORATION    
 
               
/S/ JAY MARTIN
 
      By   /S/ JOHN D’ANNIBALE
 
            Name:    
/S/ SHANNON MUNSON
      Its:        
 
               
 
                        SILVERLEAF RESORTS, INC.    
 
               
JERI BAKER
 
      By   /S/ ROBERT M. SINNOTT
 
            Name: Robert M. Sinnott    
MIKE NORRIS
 
      Its:   Chief Financial Officer     

7



--------------------------------------------------------------------------------



 



         
STATE OF CONNECTICUT
  )    
 
  )ss:                         
COUNTY OF HARTFORD
  )    

          At                      in said County and State on this 2ND day of
June 2008, personally appeared John D’Annibale duly authorized Vice President of
Textron Financial Corporation, and he/she acknowledged the foregoing instrument
by him/her signed and sealed to be his/her free act and deed and the free act
and deed of Textron Financial Corporation.

             
 
     Before me:   /S/ MARIE G. IRIGARRY
 
Notary Public in and for said State
   
 
      My Commission Expires: July 31, 2012    

         
STATE OF TEXAS
  )    
 
  )ss:                         
COUNTY OF DALLAS
  )    

          At                      in said County and State on this 20th day of
May 2008, personally appeared Robert M. Sinnott, duly authorized officer of
SILVERLEAF RESORTS, INC., and he/she acknowledged the foregoing instrument by
him/her signed and sealed to be his/her free act and deed and the free act and
deed of Silverleaf Resorts, Inc., a Texas corporation, on behalf of the
corporation.

             
 
     Before me:   /S/ JOANN POSIVAL
 
Notary Public in and for said State
   
 
      My Commission Expires: July 22, 2008    

8